Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 5/20/2022, claim 6 has been cancelled, and claims 1-5 are pending.  
The amendment to the specification and the filing of the replacement drawing on 5/20/2022 obviate the previous objections and those objections have hereby been withdrawn.
Applicant’s amendment to claim 1 obviates the previous 35 U.S.C. §101 rejection and that rejection has hereby been withdrawn.
The previous claim interpretation under 35 U.S.C. §112(f) has been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments filed 5/20/2022 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below in light of the newly cited reference of Kim (US 2015/0033795), wherein Kim teaches both an elastic grip ring to be wound around a wrist and fastening means for fastening and unfastening the two ends of the grip ring.
It is noted claim 6 was previously indicated as allowable, with the features of claim 6 now incorporated into independent claim 1.  However, previously filed claim 6 included intervening claim 2.  The limitations of intervening claim 2 are not present in newly amended independent claim 1.  Therefore, claim 1 as presently filed is not in condition for allowance.
Effective Filing Date
The instant application, filed 7/29/2019, is a 371 of PCT/KR2017/012972, filed 11/15/2017.  The instant application also claims foreign priority to KR10-2017-0026653, filed 02/28/2017, and KR10-2017-0118316 , filed 09/15/2017  Claims 1-6 are directed to subject matter that was introduced for the first time in KR10-2017-0118316, filed 9/15/2017.  The earlier filed foreign application, KR10-2017-0026653, does not discuss the grip ring having a cut out, wherein the grip ring is extended by elastic deformation to allow the wrist of the baby to be introduced, and returns to its original state by elastic deformation to be kept wound around the wrist.  The earliest disclosure for the subject matter of claims 1-6 and thus the effective filing date for the subject matter of is 9/15/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naver blog post (With Wrist-Worn Baby Teether. “MAMA’S TEM JEMJEM GLOVE is sufficient”; hereinafter refered to as “Naver”; wherein the page numbers of the translation provided by LinguaLinx Language Solutions, Inc. is cited below) in view of Kim (US 2015/0033795).
Claim 1. Naver discloses a teething growth device provided with a wrist band, the device comprising: a wrist band part (see annotated Figure 1 below) which is configured to be wound around a wrist of a baby (see annotated Figure 2 below); a body part (see annotated Figure 1 below) which is extended from the wrist band part to be sucked or chewed by the baby (see annotated Figure 3 below; page 8), and has an inner space (see annotated Figure 1 below) formed therein to allow a hand of the baby to be received therein; and a grip part (see annotated Figure 1 below; page 9) which has both ends in contact with the body part to be extended across the inner space of the body part (see annotated Figure 1 below), wherein the wrist band part comprises a grip ring (see annotated Figure 1 below). 

    PNG
    media_image1.png
    608
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    789
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    560
    786
    media_image3.png
    Greyscale


Naver discloses the wrist band part is placed onto the wrist in a side loading configuration (see annotated Figure 4 below; page 12, e.g. like a wristwatch), wherein the grip ring strap is placed around the wrist and wrapped and secured to the wrist.
Naver further discloses the wrist band part further comprises a fastening means for fastening or unfastening both ends of the grip ring, and the fastening means comprises: fastening recesses (right side of the wrist band in annotated Figure 4 below, wherein 3 recesses can be seen) formed on one end of the grip ring; and a fastening piece (ball protrusion seen on left side of wrist band in annotated Figure 4 below) formed on the other end of the grip ring to be inserted into the fastening recess.
  Naver fails to disclose a part of the grip ring is cut out to allow the wrist of the baby to pass therethrough, and the grip ring is extended by elastic deformation to allow the wrist of the baby to be introduced, and returns to its original state by elastic deformation to be kept wound around the wrist. 

    PNG
    media_image4.png
    604
    788
    media_image4.png
    Greyscale

However, in a field reasonably pertinent to the particular problem with which the Applicant was concerned, namely attaching a device to a user’s wrist, Kim teaches a wrist band part comprising a grip ring (100) to be wound around the wrist of a user ([0012]), wherein the grip ring comprises a part of the grip ring that has cut out ([0036]; i.e. a break along the circumference of the grip ring) to allow the wrist of the user to pass therethrough ([0034]; Fig. 6,), and the grip ring is extended by elastic deformation to allow the wrist of the user  be introduced, and returns to its original state by elastic deformation to be kept wound around the wrist ([0024], [0027], [0030]), the wrist band part further comprises a fastening means for fastening or unfastening both ends of the grip ring, and the fastening means comprises: a fastening recess (250) formed on one end of the grip ring; and a fastening piece (111) formed on the other end of the grip ring to be inserted into the fastening recess ([0029]; Fig. 1).  Therefore, since both Naver and Kim are directed to mechanisms for attaching a device to a wrist via a side loading configuration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known mechanism (strap and fastening means of Naver) with another (elastic grip ring with a cut out and fastening means of Kim), to achieve the predictable result of allowing the device to be secured to varying size wrists.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap of Naver with a elastic grip ring having a cut out and fastening means based upon the teachings of Kim, to allow for a quicker wrist securing mechanism.  The strap of Naver would require a user to pull the flat straps and wrap it around the wrist of a baby.  The mechanism of Kim would more quickly allow the user to deflect ends of the grip ring outward to allow a wrist to enter the break in the ring and then quickly return to its original circular shape for securing onto the wrist and allow for a secure fastening of the ends of the grip ring (Kim: [0029], if a baby pulls on the grip ring, the protrusion 111 would abut the end of slot 250).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naver in view of Kim as applied to claim 1 above, and further in view of Montini et al (US 2016/0184186). 
Claim 5. The combination discloses the invention substantially as claimed above, but fails to disclose the grip part has a plurality of grip protrusions formed thereon in a longitudinal direction and corresponding to bottom surfaces of fingers when the baby grips the grip part.
However, in the same field of endeavor, Montini et al teaches an infant teething device, having a grip part (102) formed with a plurality of grip protrusions (106) in a longitudinal direction and corresponding to the bottom surfaces of fingers when the baby grips the grip part (Fig. 1; [0017], [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a plurality of grip protrusion as taught by Montini et al to provide an ergonomic grip for the baby such that the baby will not lose its grip on the deice ([0017], [0020]).	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device of Naver, even as modified by the secondary references, results in a device that has the body part on one side of the grip ring when the grip ring is placed flat with respect to the ground (as can be seen in annotated Fig. 1 and 4 above).  The device would not be able to stand on its own with respect to the ground as the body part is in fact tilted to one side as opposed to Applicant’s device, which allows for no tilting due to a self-weight of the device.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grip rings having an opening with fastening means for the wrist is old and well known as taught by Montaquila (US 2017/0231335) and Song (CN 206238610).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771